IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 47131
  STATE OF IDAHO,                                       )
                                                        )
           Plaintiff-Respondent,                        )     Boise, November 2019 Term
                                                        )
  v.
                                                        )     Opinion filed: May 6, 2020
  DAVID CHARLES GLODOWSKI,                              )
                                                        )     Karel A. Lehrman, Clerk
           Defendant-Appellant.                         )
                                                        )


       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Scott Wayman, District Judge.

       The district court’s decision is affirmed.

       Eric D. Fredericksen, State Appellate Public Defender, Boise, for Appellant.
       Andrea Waye Reynolds argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Kenneth
       Jorgensen argued.

                                   _____________________________

BURDICK, Chief Justice.
       David Charles Glodowski appeals from the judgment of conviction entered against him
for failing to update his sex-offender registration in violation of Idaho Code section 18-8309. He
argues that the district court erred by ruling that his prior conviction under a Wisconsin statute
was “substantially equivalent” to Idaho statutes that require sex-offender registration in Idaho.
His appeal reaches this Court on petition for review after the Court of Appeals affirmed.
                    I.   FACTUAL AND PROCEDURAL BACKGROUND
       In March 2006, Glodowski pleaded guilty to third-degree sexual assault in violation of
Wis. Stat. § 940.225(3) (the “Wisconsin Conviction”). Wisconsin law required Glodowski to
register as a sex offender in Wisconsin.
       Nearly twelve years later, in January 2014, Glodowski relocated to Idaho. At some point
in the six months following his relocation, the Idaho Bureau of Criminal Identification (the

                                                    1
“Bureau”) reviewed his Wisconsin conviction to determine whether he was legally obligated to
register as a sex offender in Idaho. On July 1, 2014, the Bureau issued a written decision
informing Glodowski that he was required to register as a sex offender in Idaho. The Bureau
found that Glodowski had been convicted of one count of third-degree sexual assault under Wis.
Stat. § 940.225(3) and that the victim of that offense was 14 years old at the time. The Bureau
concluded that the elements of Wisconsin’s third-degree sexual-assault statute are “substantially
equivalent” to Idaho Code section 18-1508 (prohibiting lewd conduct with a minor under
sixteen). Concluding that the Wisconsin conviction equated to an aggravated offense under Idaho
Code section 18-8303(1), the Bureau informed Glodowski that he would be ineligible to petition
a district court to exempt him from the duty to register under Idaho Code section 18-8310. (If
Glodowski had been convicted of an offense characterized as less than an “aggravated offense,”
he could have sought exemption from the obligation to register from a district court.) The Bureau
served Glodowski with the decision by mail on the same day it was issued. The decision advised
Glodowski that either he could file a motion for reconsideration or appeal the Bureau’s decision
to the district court within specified time frames.
       Glodowski registered as a sex offender in Idaho. As part of his registration, Glodowski
was required to return an address-verification form sent to his home every 4 months to confirm
he was living at his listed address. In May 2016, a verification form sent to Glodowski’s last
reported address was returned as undeliverable. The State’s investigation revealed that
Glodowski’s home appeared unoccupied and his last reported phone number had been
disconnected. On July 7, 2016, Detective Todd Jackson was able to contact Glodowski via phone
and asked him to come to the Kootenai County Sheriff’s Office to update his registration.
Around a half-hour later, Glodowski met Detective Jackson at the sheriff’s office. Glodowski
explained that he had moved to Post Falls, Idaho, in the last week of April and had changed his
phone number in February. While there, he signed a written statement in which he admitted to
failing to update his registration and filled out a form to update it. The State later charged
Glodowski with “failure to notify of address change” in violation of Idaho Code section 18-8309.
       Before trial, in an effort to prove that Glodowski was required to register in Idaho, the
State filed a motion in limine seeking a pre-trial ruling that Glodowski’s Wisconsin conviction is
substantially equivalent to either Idaho Code section 18-1508 (prohibiting lewd conduct with a
minor) or section 18-6101 (defining rape). The State’s motion, memorandum in support, and

                                                  2
attachment are not included in the record on appeal. The district court held a telephonic hearing
on the motion. The State explained that its motion was “just to get a pretrial ruling on whether
the statute under which Mr. Glodowski was convicted in Wisconsin is substantially equivalent to
an Idaho statute that would require him to register here in Idaho.” The State argued that, even
though the Wisconsin statute was broader than Idaho’s rape statute, it was substantially
equivalent because “in Idaho, rape is essentially nonconsensual intercourse” and the Wisconsin
statute had similar subsections on consent. The State also referenced the Bureau’s decision to
explain why it advanced section 18-1508 as an additional ground to support the motion in limine.
Glodowski objected and argued that the Wisconsin conviction was not substantially equivalent to
either statute based on differences between statutory elements. He also argued that the State had
not presented any underlying facts that could make the conviction substantially similar. The
district court granted the State’s motion by orally ruling that Glodowski’s Wisconsin conviction
is substantially equivalent to both Idaho Code sections 18-1508 and 18-6101 for purposes of sex-
offender registration. It later entered a written order to that effect.
        At the April 2017 trial, the State called two witnesses: Detective Jackson and Lynn Wolfe,
the records specialist who processed Glodowski’s updated registration on July 7, 2016. The State
introduced four exhibits into evidence: (1) an annual “Sex Offender Registry” form that
Glodowski filled out on January 13, 2016; (2) the Judgment of Conviction for his Wisconsin
conviction; (3) Glodowski’s written statement; and (4) an annual “Sex Offender Registry” form
that Glodowski filled out on June 7, 2016. After the State rested, Glodowski unsuccessfully
moved for acquittal and then rested his case without presentation of additional evidence. The
district court instructed the jury that a violation of Wis. Stat. § 940.225(3) is substantially
equivalent to Idaho Code sections 18-1508 and 18-6101. The jury returned a guilty verdict.
        Glodowski timely appealed. He argued that the district court erred in ruling that a
conviction under Wis. Stat. § 940.225(3) was substantially equivalent to Idaho Code sections
18-1508 and 18-6101. His appeal was assigned to the Court of Appeals, which affirmed, but
determined that the district court was without authority to redetermine whether Glodowski’s
Wisconsin conviction was substantially equivalent to an Idaho offense requiring registration in
light of the Bureau’s final decision. This Court granted Glodowski’s timely petition for review.




                                                    3
                                 II.   STANDARD OF REVIEW
       When considering a case on review from the Court of Appeals, we do “not merely review
the correctness of the decision of the Court of Appeals.” State v. Young, 138 Idaho 370, 372, 64
P.3d 296, 298 (2002) (citations omitted). Instead, “this Court acts as though it is hearing the
matter on direct appeal from the decision of the trial court; however, this Court does give serious
consideration to the decision of the Court of Appeals.” Id.
       “The trial court’s judgment concerning admission of evidence shall ‘only be disturbed on
appeal when there has been a clear abuse of discretion.’” State v. Hill, 161 Idaho 444, 447, 387
P.3d 112, 115 (2016) (quoting State v. Perry, 150 Idaho 209, 218, 245 P.3d 961, 970 (2010)).
Accordingly, such decisions are subject to the four-part Lunneborg standard:
       Whether the trial court: (1) correctly perceived the issue as one of discretion; (2)
       acted within the outer boundaries of its discretion; (3) acted consistently with the
       legal standards applicable to the specific choices available to it; and (4) reached
       its decision by the exercise of reason.
Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).
       Whether an out-of-state conviction is “substantially equivalent” to an Idaho statute
requiring sex-offender registration is a question of statutory interpretation, and thus, a question of
law, over which this Court exercises free review. Doe v. State, 158 Idaho 778, 782, 352 P.3d 500,
504 (2015).
                                        III.    ANALYSIS
       The issues on appeal in this case evolved over its appellate lifetime. We find it necessary
to explain how we reach the issue we decide in this opinion. As originally presented in the
briefing, the issues on appeal were (1) whether the district court properly concluded that
Glodowski’s Wisconsin conviction is “substantially equivalent” to an Idaho offense requiring
sex-offender registration under Doe v. State, 158 Idaho 778, 782, 352 P.3d 500, 504 (2015), and
(2) whether the jury was properly instructed on the mens rea element of knowledge under Idaho
Code section 18-8311(1).
       We need not, and do not, address the jury-instruction issue. In its brief, the State argued
that Glodowski cannot prevail on this issue under the invited-error doctrine because he asked for
the complained-of instruction below. In his reply brief, Glodowski explicitly conceded that the
State’s argument is correct. We accept this concession. See State v. Godwin, 164 Idaho 903, 925,



                                                  4
436 P.3d 1252, 1274 (2019) (rejecting a challenge to a jury instruction requested by the
complaining party). We express no opinion on the merits of this issue.
        Glodowski’s concession left the district court’s substantially equivalent analysis as the
only disputed issue in the briefing. However, the Court of Appeals decided the appeal on a
different basis. Rather than addressing the substance of the district court’s analysis, the Court of
Appeals determined that the district court was without authority to conduct the analysis in the
first place. Citing the lack of evidence in the record showing a successful appeal of the Bureau’s
final decision, the Court of Appeals reasoned that Glodowski could not collaterally attack the
Bureau’s prior determination. Thus, it reasoned, the district court did not have authority to
redetermine that issue.
        Glodowski’s petition for review to this Court focused on whether the district court had
authority to redetermine the Bureau’s decision. This issue also dominated oral argument before
this Court. As such, we address that issue and agree with the Court of Appeals that the district
court should not have allowed the State to seek a redetermination of the Bureau’s decision. We
also take this occasion to outline what the proper procedure in this case should have been. And
though we conclude that the procedure used in this case was incorrect, we find the error
harmless, and affirm the judgment of conviction.
        This case arises under Idaho’s Sexual Offender Registration Notification and Community
Right-to-Know Act (“SORA” or “the Act”). I.C. §§ 18-8301 to 8331. SORA “provides an
essential regulatory purpose that assists law enforcement and parents in protecting children and
communities.” Ray v. State, 133 Idaho 96, 101, 982 P.2d 931, 936 (1999). The Act seeks “to aid
law enforcement in the protection of their communities by requiring sex offenders to register
with local law enforcement agencies.” State v. Zichko, 129 Idaho 259, 261, 923 P.2d 966, 968
(1996). “[T]he fact of registration is not an additional punishment; it does not extend a sentence.”
Ray, 133 Idaho at 101, 982 P.2d at 936. While a registered sex offender may be the focus of
suspicion and investigation, “the sex offender will still be afforded all due process and
constitutional protections all citizens enjoy.” Id.
        This case centers on SORA’s enforcement provisions. For those subject to registration,
failure to comply with SORA’s terms is a criminal offense punishable by a maximum of 10 years
in prison and up to a $5,000 fine. I.C. § 18-8311(1) (“An offender subject to registration who
knowingly fails to register, verify his address, or provide any information or notice as required

                                                      5
by this chapter shall be guilty of a felony . . . .”). By extension, offenders will be criminally liable
if they violate SORA’s “duty to update” provision which dictates that an offender subject to
registration must provide notice of a change of address. I.C. § 18-8309(1). Specifically, the
registered offender must notify the local sheriff’s office, in person, within 2 days, if they change
their name, address, or employment or student status. Id.
        The enforcement provision requires that the defendant be an “offender subject to
registration.” See I.C. §§ 18-8311(1), -8309. SORA defines an “offender” as “an individual
convicted of an offense listed and described in section 18-8304, Idaho Code, or a substantially
similar offense under the laws of another jurisdiction . . . .” I.C. § 18-8303(11). SORA also
provides that its provisions “shall apply to any person” who meets one of the following
definitions:
        (a) On or after July 1, 1993, is convicted of the crime, or an attempt, a solicitation,
        or a conspiracy to commit a crime provided for in [listing various sections of the
        Idaho Code defining sex offenses, which includes I.C. §§ 18-1508 and 18-6101].
        (b) On or after July 1, 1993, has been convicted of any crime, an attempt, a
        solicitation or a conspiracy to commit a crime in another jurisdiction or who has a
        foreign conviction that is substantially equivalent to the offenses listed in
        paragraph (a) of this subsection and enters this state to establish residence or for
        employment purposes or to attend, on a full-time or part-time basis, any public or
        private educational institution including any secondary school, trade or
        professional institution or institution of higher education.
        (c) Has been convicted of any crime, an attempt, a solicitation or a conspiracy to
        commit a crime in another jurisdiction, including military courts, that is
        substantially equivalent to the offenses listed in paragraph (a) of this subsection
        and was required to register as a sex offender in any other state or jurisdiction
        when he established residency in Idaho.
I.C. § 18-8304(1).
        The Idaho State Police (“ISP”) has broad authority to implement SORA’s terms and the
sex-offender registry. See, e.g., I.C. § 18-8304(4) (“The department shall have authority to
promulgate rules to implement the provisions of this chapter.”); I.C. § 18-8305. In 2011, ISP
promulgated rules defining “substantially equivalent or similar” and delegated the “substantially
equivalent” determination to the Bureau of Criminal Identification. 1




1
 Glodowski makes no challenge to the validity of these rules. How the substantially equivalent determinations were
made prior to 2011 is unclear from the record.

                                                        6
       When the Bureau issued its decision on Glodowski’s status, ISP’s Rules Governing the
Sex Offender Registry provided as follows:
       08. Determinations of Substantially Equivalent or Similar Crime.
               a. A person convicted of a sex offense in another jurisdiction and who
               moves to Idaho may be required to register as a sex offender in Idaho
               pursuant to Title 18, Chapters 83 or 84, Idaho Code.
               b. The bureau shall determine if a person’s out-of-jurisdiction conviction
               is substantially equivalent or similar to an Idaho sex related offense, as
               defined by Idaho’s Criminal Code, for the purposes of requiring a person
               to register in Idaho.
               c. The bureau’s decision is an agency action as defined by Chapter 52,
               Title 67, Idaho Code.
                       i. Judicial review of the bureau’s decision shall be made in
                       accordance with Chapter 52, Title 67, Idaho Code.
IDAPA 11.10.03.012.08 (2014). The Rules also defined “substantially equivalent or similar” to
mean “any sex offense related crime, regardless of whether a felony or misdemeanor, that
consists of similar elements defined in Title 18 of the Idaho Criminal Code” and specified that it
“does not mean exactly the same, nor exactly identical to.” IDAPA 11.10.03.010.05 (2014).
       Here, the Bureau entered a final agency action determining that Glodowski was required
to register in Idaho. Its ruling included a determination that Glodowski’s Wisconsin conviction is
“substantially equivalent” to Idaho Code section 18-1508. Because the Bureau has authority to
make the “substantially equivalent” determination, see IDAPA 11.10.03.010.05.08.b (2014), if
Glodowski wished to contest it, he was required to obtain judicial review by complying with
IDAPA. See IDAPA 11.10.03.012.08.a.c.i (2014) (citing I.C. § 67-5201 to § 67-5292). As noted
in the Bureau’s final decision, complying with IDAPA includes abiding by its time limits for
contesting the decision. Thus, Glodowksi was required to file an appeal to the district court
within twenty-eight days of the final order’s service date, within twenty-eight days of an order
denying reconsideration, or within twenty-one days of the agency’s failure to act on a petition for
reconsideration, whichever would be later. I.C. §§ 67-5273(2), -5246(4). Glodowski did not
appeal this determination, or, at the very least, did not successfully appeal this determination,
because Glodowski does not dispute that he registered as a sex offender with ISP’s central
registry. Nothing in the record indicates that Glodowski took any steps to dispute the Bureau’s
determination until almost two years later when the State filed its motion in limine.


                                                 7
        The failure to timely appeal a final agency action leaves a district court without subject-
matter jurisdiction to hear a direct attack on the decision. See I.C. § 67-5273; I.R.C.P. 84(n);
Grand Canyon Dories, Inc. v. Idaho State Tax Comm’n, 121 Idaho 515, 516, 826 P.2d 476, 477
(1992) (“Filing of an appeal with the district court from an administrative or governmental
agency, body, or board within the time allowed by our rules of civil procedure or by statute is
jurisdictional.”). Here, the district court had independent subject-matter jurisdiction over
Glodowski’s criminal case as the State sought to enforce SORA’s requirements. See State v.
Rogers, 140 Idaho 223, 228, 91 P.3d 1127, 1132 (2004) (“The information, indictment, or
complaint alleging an offense was committed within the State of Idaho confers subject matter
jurisdiction upon the court . . . once acquired by the court, jurisdiction continues until
extinguished by some event.”) (citations omitted).
        Nevertheless, as a consequence of his failure to successfully appeal the Bureau’s
decision, Glodowski may not collaterally attack the Bureau’s determination in his subsequent
criminal trial for failure comply with SORA’s requirements. Cf. Cobbley v. City of Challis, 143
Idaho 130, 133, 139 P.3d 732, 735 (2006). Where, as here, the Bureau has made a substantially
equivalent determination for purposes of sex-offender registration, whether the offender’s out-of-
state conviction is “substantially equivalent” to an Idaho offense requiring registration is an
adjudicated fact. To prove this element at trial, the State may present to the jury a certified copy
of the Bureau’s determination. The offender may then present evidence of a successful appeal, or
proof that he has been released from the registration requirement under Idaho Code section 18-
8310.
        While this was not the procedure followed in this case, the record convinces us that the
procedure followed below rendered the error harmless. Glodowski’s asserted error centers on the
district court’s analysis. However, if Glodowski had proof of a successful appeal, he would have
undoubtedly chosen to oppose the State’s motion with that evidence or would have produced it at
trial. Because Glodowski’s offense carried a lifetime registration requirement, he could not
produce an order showing that he was released from SORA’s requirements. So while Glodowski
focuses on the district court’s analysis, the only byproduct of that analysis at trial was a jury
instruction establishing that Glodowski’s Wisconsin conviction was substantially equivalent to
Idaho crimes requiring registration. That instruction conclusively established the same fact that



                                                 8
admitting a certified copy of the Bureau’s decision would have. Thus, granting the State’s motion
in limine was harmless error. State v. Perry, 150 Idaho 209, 224, 245 P.3d 961, 976 (2010).
       We reach this conclusion despite Glodowski’s argument that the Bureau’s final decision
only appears in the Pre-Sentence Investigation Report compiled for sentencing and was not
presented at trial. On the record presented to us, we must infer the State properly presented the
Bureau’s decision to the district court because Glodowski has failed to produce the State’s
motion in limine for appellate review. Gibson v. Ada Cty., 138 Idaho 787, 790, 69 P.3d 1048,
1051 (2003) (“When a party appealing an issue presents an incomplete record, this Court will
presume that the absent portion supports the findings of the district court.”) (citing Orthman v.
Idaho Power, 134 Idaho 598, 603, 7 P.3d 207, 212 (2000)). The appellant bears the burden of
producing an adequate appellate record demonstrating reversible error. See id. (“When a record
or exhibit not included in the record on appeal is unavailable to the party who wishes to make it
part of the record for appeal, it is incumbent on that party to move the district court, or petition
this Court, to order augmentation of the record on appeal with the relevant record(s) or
exhibit(s).”) (citing State v. Hosey, 134 Idaho 883, 888, 11 P.3d 1101, 1106 (2000)).
       The record shows that the State possessed the Bureau’s decision prior to the motion-in-
limine hearing because it referenced the decision during that hearing. (“I also put in my motion
the Code Section for lewd and lascivious conduct. That is what the Bureau of Criminal
Identification determined the statute was similar to.”) The record also shows that the State
submitted documents along with its motion and memorandum because, at the same hearing,
Glodowski’s counsel asked the district court whether it had received an attachment the State
submitted with its motion. (“In looking—first I would ask if the Court received the State’s copy
of the Wisconsin Act. Did the Court receive that?” / THE COURT: “I received whatever the—
was submitted as far as the brief and the motion.”) As such, we know that the motion,
memorandum, and attachments were extant and served on Glodowski and the Court, even though
they do not appear in the ROA report. Thus, we presume the State advanced the Bureau’s
decision as part of its motion in limine.
                                      IV.    CONCLUSION
       In light of the above, we conclude that the district court improperly allowed the State to
seek a redetermination of the “substantially equivalent” element given that the Bureau made a
final determination on that element. However, because the State put forth sufficient evidence to

                                                 9
prove that element, and the district court’s jury instruction accomplished the same purpose, we
conclude that the error was harmless. Accordingly, we find no reversible error in the district
court’s decision to grant the State’s motion and provide the jury instruction. We affirm the
judgment of conviction.
       Justices BRODY, BEVAN, STEGNER, and MOELLER CONCUR.




                                              10